DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/04/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michel, E., et al., (“Electrical Conductivity and Permittivity Maps of Brain Tissues Derived from Water Content Based on T1-Weighted Acquisition,” Magnetic Resonance in Medicine. Vol 77, 2016. P. 1094-1103) hereinafter Michel (see applicant’s attached IDS reference for citations), in view of Russell et al. (U.S. Pub. No. 20160055304) hereinafter Russell, in further view of Sarracanie, M., et al., (“Low-Cost High Performance MRI,” Scientific Reports. Vol 5(1), 2015. P. 1-9) hereinafter Sarracanie (see applicant’s attached IDS reference for citations).  
Regarding claim 1, primary reference Michel teaches:
A method of creating a 3D model of AC electrical conductivity or resistivity of an anatomic volume at a given frequency (abstract; page 1095-1097, Theory and Methods, the cited sections describe creating water content based electrical property models of the anatomical region of the brain (conductivity) as shown in figure 6. Over multiple slices within an imaged volume, it is considered to be a 3D model. The given frequency is 128 MHz as described on page 1096, col 2), the method comprising the steps of: 
obtaining a first MRI image of the anatomic volume, the first MRI image having an associated first repetition time (page 1097-1098, In Vivo Experiments, a first spin echo acquisition was performed using a short repetition time of 700 ms which is considered to be a first MRI image with a repetition time); 
obtaining a second MRI image of the anatomic volume, the second MRI image having an associated second repetition time that is different from the first repetition time (page 1097-1098, In Vivo Experiments, a second spin echo acquisition was performed using a second “long” repetition time of 3000 ms which is considered to be a second MRI image of the volume with a second different repetition time); 
calculating, for each pixel in the anatomic volume, a ratio IR of an intensity of a corresponding pixel in the first MRI image to an intensity of a corresponding pixel in the second MRI image (page 1097-1098, In Vivo Experiments, denoised Ir images were computed in a pixel by pixel manner. From equation [3] on page 1095 the comparison is Theory and Methods for further description of the weighted image ratio calculations that teach to the Ir images in a pixel by pixel manner); and 
mapping the calculated IR for each pixel in the anatomic volume into a corresponding pixel of a model of AC electrical conductivity or resistivity at the given frequency (page 1097-1100, In Vivo Experiments, water content maps were calculated from the denoised Ir images using equation [6] and an electrical conductivity map was calculated using equation [4], and is shown in figures 5 and 6 with electrical conductivity),
Primary reference Michel fails to teach:
calculating, for each voxel in the anatomic volume, a combined image between first and second corresponding voxels in the MRI images
mapping the calculated IR for each voxel in the anatomic volume into a corresponding voxel of a 3D model of AC electrical conductivity or resistivity at the given frequency,
However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
calculating, for each voxel in the anatomic volume, a combined image between first and second corresponding voxels in the MRI images ([0138]-[0155]; see specifically [0142], “the combined image shown in figure 9 serves as an electrical property map of a slice of a brain”; [0143], “determining resistivity for each pixel or voxel of the combined image”, in the instance of using voxel-based images this is considered to be a 3D MRI 
mapping the calculated IR for each voxel in the anatomic volume into a corresponding voxel of a 3D model of AC electrical conductivity or resistivity at the given frequency, ([0138]-[0155]; see specifically [0142], “the combined image shown in figure 9 serves as an electrical property map of a slice of a brain”; [0143], “determining resistivity for each pixel or voxel of the combined image”, in the instance of using voxel-based images this is considered to be a 3D MRI image dataset; [0145], plurality of respective regions (pixels or voxels); [0149], weighted sum image teaches to primary reference Michel; [0150], “pixels or voxels”; [0223], “a 3D resistivity map for an individual”; [0242]; [0246], 3D resistivity map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel to incorporate the use of a 3D volume voxel model as taught by Russel because electrical property maps are often used for electrode placement selection and it is important to avoid other areas of the brain that are not of interest based on the objectives or safety constraints. Utilizing 3D images provides a more accurate and thorough map and analysis of an entire brain volume ([0238]; [0242]). 
Primary reference Michel further fails to teach:
wherein the given frequency is below 1 MHz
However, the analogous art of Sarracanie of a low-cost high-performance MRI system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel and Russell to incorporate the use of a given frequency below 1 MHz as taught by Sarracanie because utilizing a magnetic resonance system with a very weak magnetic field strength such as Sarracanie’s magnetic field of 6.5 mT is much cheaper, less massive, and does not require superconducting coils or cryogenic cooling (pages 1-2, Introduction).  
Regarding claim 2, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 1. Primary reference Michel further fails to teach:
wherein the given frequency is between 100 and 300 kHz
However, the analogous art of Sarracanie of a low-cost high-performance MRI system (abstract) teaches:
wherein the given frequency is between 100 and 300 kHz (page 3, “larmor frequency of 276 kHz” is within the frequency range as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the use of a given frequency between 100 and 300 kHz as taught by Sarracanie because utilizing a magnetic resonance system with a very weak magnetic field strength such as Sarracanie’s magnetic field of 6.5 mT is much cheaper, less Introduction).  
Regarding claim 4, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 1. Primary reference Michel further teaches:
wherein the first MRI image is a T1 image and the second MRI image is a T1 image (page 1097-1098, In Vivo Experiments, a first spin echo acquisition was performed with T1 measurement values acquired).
Regarding claim 5, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 1. Primary reference Michel further fails to teach:
wherein the first MRI image is a T1 image and the second MRI image is a proton density image
However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
wherein the first MRI image is a T1 image and the second MRI image is a proton density image ([0103]; [0140]-[0143]; [0242] all describe combinations of T1 and proton density images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the use of a combination of T1 and proton density images as taught by Russell because it enables the use of a combined image that determines respective electrical property values that may be related to hydrogen proton density within the brain regions ([0140]-[0143]). 

wherein the first repetition time is between 400 and 800 ms and the second repetition time is between 2 and 5 seconds (page 1098, col 1, paragraph 1, TR = 700 ms which is within the first repetition time range and TR = 3000 ms which is within the second repetition time range).
Regarding claim 7, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 1. Primary reference Michel further teaches:
wherein the anatomic volume comprises white matter and grey matter of a brain (page 1096, col 2, paragraph 1, describes white matter and grey matter of the brain imaged within the brain tissues and the anatomic volume imaged and shown in figure 6 would include white and grey matter regions).
Regarding claim 8, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 1. Primary reference Michel further fails to teach:
wherein the 3D model of AC electrical conductivity or resistivity is a 3D model of AC electrical conductivity
However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
wherein the 3D model of AC electrical conductivity or resistivity is a 3D model of AC electrical conductivity ([0138]-[0155]; specifically [0150]; [0170] and [0199] electrical conductivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of 
Regarding claim 9, primary reference Michel teaches:
A method of MRI imaging of an anatomic volume at a given frequency (abstract; page 1095-1097, Theory and Methods, the cited sections describe creating water content based electrical property models of the anatomical region of the brain (conductivity) as shown in figure 6. Over multiple slices within an imaged volume, it is considered to be a 3D model. The given frequency is 128 MHz as described on page 1096, col 2), the method comprising the steps of: 
obtaining a first MRI image of the anatomic volume, the first MRI image having an associated first repetition time (page 1097-1098, In Vivo Experiments, a first spin echo acquisition was performed using a short repetition time of 700 ms which is considered to be a first MRI image with a repetition time); 
obtaining a second MRI image of the anatomic volume, the second MRI image having an associated second repetition time that is different from the first repetition time (page 1097-1098, In Vivo Experiments, a second spin echo acquisition was performed using a second “long” repetition time of 3000 ms which is considered to be a second MRI image of the volume with a second different repetition time); 
calculating, for each pixel in the anatomic volume, a ratio IR of an intensity of a corresponding pixel in the first MRI image to an intensity of a corresponding pixel in the second MRI image (page 1097-1098, In Vivo Experiments, denoised Ir images were computed in a pixel by pixel manner. From equation [3] on page 1095 the comparison is Theory and Methods for further description of the weighted image ratio calculations that teach to the Ir images in a pixel by pixel manner); 
mapping the calculated IR for each pixel in the anatomic volume into a corresponding pixel of a 3D model of electrical conductivity or resistivity at the given frequency, (page 1097-1100, In Vivo Experiments, water content maps were calculated from the denoised Ir images using equation [6] and an electrical conductivity map was calculated using equation [4], and is shown in figures 5 and 6 with electrical conductivity); 
Primary reference Michel fails to teach:
optimizing positions of a plurality of electrodes placed on a subject's body, wherein the electrodes are used to impose an electric field in target tissue within an anatomic volume at a given frequency
calculating, for each voxel in the anatomic volume, a combined image between first and second corresponding voxel in the second MRI image
mapping the calculated IR for each voxel in the anatomic volume into a corresponding voxel of a 3D model of electrical conductivity or resistivity at the given frequency,
identifying a location of the target tissue within the anatomic volume 
determining positions for the electrodes based on the 3D model of electrical conductivity or resistivity at the given frequency generated in the mapping step and the location of the target tissue identified in the identifying step

optimizing positions of a plurality of electrodes placed on a subject's body, wherein the electrodes are used to impose an electric field in target tissue within an anatomic volume at a given frequency ([0076]-[0077], placing electrodes on the patient’s scalp and applying brief high voltage electrical pulses; [0138]-[0155], one or more electrode sites for providing stimulation; [0169]-[0171]; [0175]-[0177], placing one or more electrodes at one or more sites and applying one or more electric or magnetic inputs; [0179]-[0190]; [0198]-[0204]; [0242]-[0243])
calculating, for each voxel in the anatomic volume, a combined image between first and second corresponding voxel in the second MRI image ([0138]-[0155]; see specifically [0142], “the combined image shown in figure 9 serves as an electrical property map of a slice of a brain”; [0143], “determining resistivity for each pixel or voxel of the combined image”, in the instance of using voxel-based images this is considered to be a 3D MRI image dataset; [0145], plurality of respective regions (pixels or voxels); [0149], weighted sum image teaches to primary reference Michel; [0150], “pixels or voxels”)
mapping the calculated IR for each voxel in the anatomic volume into a corresponding voxel of a 3D model of electrical conductivity or resistivity at the given frequency ([0138]-[0155]; see specifically [0142], “the combined image shown in figure 9 serves as an electrical property map of a slice of a brain”; [0143], “determining resistivity for each pixel or voxel of the combined image”, in the instance of using voxel-based images this is considered to be a 3D MRI image dataset; [0145], plurality of respective 
identifying a location of the target tissue within the anatomic volume ([0076]-[0077], placing electrodes on the patient’s scalp and applying brief high voltage electrical pulses; [0138]-[0155], one or more electrode sites for providing stimulation; [0169]-[0171]; [0175]-[0177], placing one or more electrodes at one or more sites and applying one or more electric or magnetic inputs; [0179]-[0190]; [0198]-[0204]; [0242]-[0243]); and 
determining positions for the electrodes based on the 3D model of electrical conductivity or resistivity at the given frequency generated in the mapping step and the location of the target tissue identified in the identifying step ([0076]-[0077], placing electrodes on the patient’s scalp and applying brief high voltage electrical pulses; [0138]-[0155], one or more electrode sites for providing stimulation; [0169]-[0171]; [0175]-[0177], placing one or more electrodes at one or more sites and applying one or more electric or magnetic inputs; [0179]-[0190]; [0198]-[0204]; [0242]-[0243]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel to incorporate the use of a 3D volume voxel model as taught by Russel because electrical property maps are often used for electrode placement selection and it is important to avoid other areas of the brain that are not of interest based on the objectives or safety constraints. Utilizing 3D 
Primary reference Michel further fails to teach:
wherein the given frequency is below 1 MHz
However, the analogous art of Sarracanie of a low-cost high-performance MRI system (abstract) teaches:
wherein the given frequency is below 1 MHz  (page 3, “larmor frequency of 276 kHz” is within the frequency range as claimed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel and Russell to incorporate the use of a given frequency below 1 MHz as taught by Sarracanie because utilizing a magnetic resonance system with a very weak magnetic field strength such as Sarracanie’s magnetic field of 6.5 mT is much cheaper, less massive, and does not require superconducting coils or cryogenic cooling (pages 1-2, Introduction).  
Regarding claim 10, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further fails to teach:
wherein the given frequency is between 100 and 300 kHz
However, the analogous art of Sarracanie of a low-cost high-performance MRI system (abstract) teaches:
wherein the given frequency is between 100 and 300 kHz  (page 3, “larmor frequency of 276 kHz” is within the frequency range as claimed).
Introduction).  
Regarding claim 12, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further teaches:
wherein the first MRI image is a T1 image and the second MRI image is a T1 image (page 1097-1098, In Vivo Experiments, a first spin echo acquisition was performed with T1 measurement values acquired).
Regarding claim 13, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further fails to teach:
wherein the first MRI image is a T1 image and the second MRI image is a proton density image
However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
wherein the first MRI image is a T1 image and the second MRI image is a proton density image ([0103]; [0140]-[0143]; [0242] all describe combinations of T1 and proton density images).

Regarding claim 14, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further teaches:
wherein the first repetition time is between 400 and 800 ms and the second repetition time is between 2 and 5 seconds (page 1098, col 1, paragraph 1, TR = 700 ms which is within the first repetition time range and TR = 3000 ms which is within the second repetition time range).
Regarding claim 15, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further fails to teach:
further comprising the steps of: 
affixing the electrodes to the subject's body at the positions determined in the determining step; and 
applying electrical signals between the electrodes subsequent to the affixing step, so as to impose the electric field in the target tissue
However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
further comprising the steps of: 

applying electrical signals between the electrodes subsequent to the affixing step, so as to impose the electric field in the target tissue ([0076]-[0077], placing electrodes on the patient’s scalp and applying brief high voltage electrical pulses; [0154], one or more electrode sites for providing stimulation; [0169]-[0171]; [0176]-[0177], placing one or more electrodes at one or more sites and applying one or more electric or magnetic inputs; [0179]-[0190]; [0198]-[0204]; [0243]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the affixing of electrodes and applying electrical signals with the electrodes as taught by Russell because it enables precise electrical stimulation for activating distal muscles or muscle groups when monitoring motor pathways during high risk surgeries ([0074]; [0076]). 
Regarding claim 16, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further teaches:
wherein the anatomic volume comprises white matter and grey matter of a brain (page 1096, col 2, paragraph 1, describes white matter and grey matter of the brain 
Regarding claim 19, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further fails to teach:
wherein the 3D model of electrical conductivity or resistivity is a 3D model of electrical conductivity
However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
wherein the 3D model of electrical conductivity or resistivity is a 3D model of electrical conductivity ([0138]-[0155]; specifically [0150]; [0170] and [0199] electrical conductivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the use of electrical conductivity mapping as a 3D model because it enables accurate placement of electrodes for stimulation site selection ([0169]-[0171]). 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michel, in view of Russell, in further view of Sarracanie as applied to claims 1 or 9 above, and further in view of Herreros, Q., (“Very low field magnetic resonance imaging,” HAL Archive, 2014. P. 1-159) hereinafter Herreros.   
Regarding claim 3, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 1. Primary reference Michel further fails to teach:
wherein the given frequency is between 180 and 220 kHz

wherein the given frequency is between 180 and 220 kHz (page 41, 2.1.6 Measurements of strength and homogeneity, “190 kHz for the full-head setup” is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the use of a given frequency between 180 and 220 kHz as taught by Herreros because it provides greatly improved homogeneity optimization when imaging the human brain (pages 38-39). 
Regarding claim 11, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further fails to teach:
wherein the given frequency is between 180 and 220 kHz
However, the analogous art of Herreros of very low field magnetic resonance imaging systems (abstract) teaches:
wherein the given frequency is between 180 and 220 kHz (page 41, 2.1.6 Measurements of strength and homogeneity, “190 kHz for the full-head setup” is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the use of a given frequency between 180 and 220 kHz as taught by . 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michel, in view of Russell, in further view of Sarracanie as applied to claim 9 above, and further in view of Turnbull et al. (U.S. Pub. No. 20130109996) hereinafter Turnbull, in further view of Sridhar et al. (U.S. Pub. No. 20160081577) hereinafter Sridhar. 
Regarding claim 17, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further teaches:
wherein the anatomic volume is a brain (page 1096, col 2, paragraph 1, describes white matter and grey matter of the brain imaged with cerebral spinal fluid and shown in figure 6 includes the brain), and 
Primary reference Michel fails to teach:
wherein the determination of positions for the electrodes is based on a composite model in which the 3D model of electrical conductivity or resistivity of the brain 
However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
wherein the determination of positions for the electrodes is based on a composite model in which the 3D model of electrical conductivity or resistivity of the brain ([0076]-[0077], placing electrodes on the patient’s scalp and applying brief high voltage electrical pulses; [0138]-[0155], one or more electrode sites for providing stimulation; [0169]-[0171]; [0175]-[0177], placing one or more electrodes at one or more sites and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the affixing of electrodes and applying electrical signals with the electrodes as taught by Russell because it enables precise electrical stimulation for activating distal muscles or muscle groups when monitoring motor pathways during high risk surgeries ([0074]; [0076]). 
Primary reference Michel further fails to teach:
a composite model in which the 3D model of electrical conductivity or resistivity of the brain is surrounded by a model of at least one shell having a conductivity
However, the analogous art of Turnbull of a system for source localization of the electrical activity within the brain (abstract) teaches:
a composite model in which the 3D model of electrical conductivity or resistivity of the brain is surrounded by a model of at least one shell having a conductivity ([0028], “As one example, the forward model can model the head as a single sphere or as a sphere having two or more shells. For instance, a spherical model can include three spheres, such as representing the head as consisting of three concentric spheres (skin, skull, and brain) with different conductivities. A four -shell spherical method adds another layer to the previous model (e.g., cerebrospinal fluid)“; [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of 
Primary reference Michel further fails to teach:
at least one shell having a constant conductivity
However, the analogous art of Sridhar of an electric field system for applying an electric stimulation in a target tissue (abstract) teaches:
at least one shell having a constant conductivity ([0105], “homogenous anisotropic conductivity inside each shell“; [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, Sarracanie, and Turnbull to incorporate the constant conductivity as taught by Sridhar because it more accurately models head structures with homogenous properties such as the skull bone and cerebral spinal fluid ([0104]-[0105]). 
Regarding claim 18, the combined references of Michel, Russell, and Sarracanie teach all of the limitations of claim 9. Primary reference Michel further teaches:
wherein the anatomic volume is a brain surrounded by cerebrospinal fluid (page 1096, col 2, paragraph 1, describes white matter and grey matter of the brain imaged with cerebral spinal fluid and shown in figure 6 includes the brain), and 
Primary reference Michel further fails to teach:

However, the analogous art of Russell of determining targeted electrical stimulation based on a resistivity map of the biological structure (abstract) teaches:
wherein the determination of positions for the electrodes is based on a composite model in which the 3D model of electrical conductivity or resistivity of the brain ([0076]-[0077], placing electrodes on the patient’s scalp and applying brief high voltage electrical pulses; [0138]-[0155], one or more electrode sites for providing stimulation; [0169]-[0171]; [0175]-[0177], placing one or more electrodes at one or more sites and applying one or more electric or magnetic inputs; [0179]-[0190]; [0198]-[0204]; [0242]-[0243])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the affixing of electrodes and applying electrical signals with the electrodes as taught by Russell because it enables precise electrical stimulation for activating distal muscles or muscle groups when monitoring motor pathways during high risk surgeries ([0074]; [0076]). 
Primary reference Michel further fails to teach:
a composite model in which the 3D model of electrical conductivity or resistivity of the brain is surrounded by a model of at least one shell having a conductivity
However, the analogous art of Turnbull of a system for source localization of the electrical activity within the brain (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, and Sarracanie to incorporate the composite model with a shell-based model as taught by Turnbull because it actively models the electrical properties of large component structures such as cerebral spinal fluid ([0028]). This provides a more accurate model of the brain.  
Primary reference Michel further fails to teach:
at least one shell having a constant conductivity
However, the analogous art of Sridhar of an electric field system for applying an electric stimulation in a target tissue (abstract) teaches:
at least one shell having a constant conductivity  ([0105], “homogenous anisotropic conductivity inside each shell“; [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MRI-based method of determining an electrical property map of tissue of Michel, Russell, Sarracanie, and Turnbull to incorporate the constant conductivity as taught by Sridhar because it more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785